Citation Nr: 0805899	
Decision Date: 02/21/08    Archive Date: 03/03/08	

DOCKET NO.  05-37 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for disabilities of the low 
back and left hip, secondary to the veteran's service-
connected postoperative Osgood-Schlatter's disease of the 
left knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1952 to 
June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  The representative's motion for an 
advance upon the Board's docket was granted in February 2008.  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  No chronic low back or left hip disabilities are 
identified in the evidence on file, and although there are 
minimal degenerative changes identified in the left hip and 
low back, there is a complete absence of any competent 
clinical evidence or opinion which in any way shows or 
suggests that these minimal degenerative changes are causally 
attributable to or aggravated by the veteran's service-
connected left knee which is shown to be entirely stable with 
no limitation of motion, and which has never resulted in an 
antalgic gait.  


CONCLUSION OF LAW

Minimal degenerative changes of the low back and left hip are 
not secondary to or aggravated by the veteran's service-
connected left knee.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice with respect to 
this claim in December 2004, prior to the issuance of the 
rating decision now on appeal from April 2005.  The notice 
informed him of the evidence necessary to substantiate his 
claim, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, an advise he submit 
any relevant evidence in his possession.  This notice 
specifically informed him that it was necessary that he 
submit evidence demonstrating current disability and medical 
records or opinions demonstrating that existing service-
connected disability either caused or aggravated this 
additional disability.  All known available records were 
collected for review including all recent records of the 
veteran's treatment with VA.  The veteran did not submit any 
evidence in his behalf, and did not reply to VCAA notice 
offering to assist him in collecting any additional evidence.  
VCAA is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 U.S.C.A. § 3.310(a).  Any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 U.S.C.A. § 3.310(b).  

Analysis:  The veteran filed the instant claim for service 
connection for secondary service connection for chronic 
disability of the low back and left hip attributable to his 
left knee in September 2004, during the pendency of an appeal 
for an initial evaluation in excess of 10 percent for 
service-connected left knee disability.  In April 2005, the 
Board denied an initial evaluation in excess of 10 percent 
for the veteran's service-connected postoperative Osgood-
Schlatter's disease of the left knee.  The relevant clinical 
evidence concerning the veteran's left knee was thoroughly 
discussed in that decision.  

VA outpatient treatment records from 1994 to 1999 revealed 
occasional complaints of left knee pain.  These records do 
note that the veteran had chronic Osgood-Schlatter's disease 
with mild patella tendinitis.  Although the veteran 
occasionally complained of some instability, these records 
reveal that the veteran had a stable left knee.  In 
September 1996, he was noted to have full painless range of 
motion and no instability.  

On VA examination in November 2001, the veteran walked 
without a limp.  There was a significant prominence in the 
area of the tibial tuberosity which was mildly red and 
tender.  However, the knee had excellent quadriceps and 
hamstring function.  There was no effusion of the left knee, 
and no tenderness over the medial or lateral joint line.  
McMurray's and Apley's tests were negative.  There was 
negative pivot shift, and Lachman's test was negative.  
Patellofemoral function was normal with the exception of some 
tenderness over the tibial tubercle.  There was full 
extension and full flexion, and X-rays revealed no sign of 
arthritis.  The examining physician reported that the veteran 
had tendinitis and bursitis of the attachment of the tendon 
over the left tubercle.  Pain was not considered to be 
significant.  

The veteran had been assigned a 10 percent evaluation for a 
painful or tender major left knee joint, but in the absence 
of evidence of arthritis, limitation of motion, or any 
instability, a higher rating was not warranted.  

In reviewing all of the competent clinical evidence on file, 
the Board finds an essential absence of any competent 
clinical finding or diagnosis of any particular chronic 
disability of either the low back or left hip.  In 
November 2003, the veteran was provided a series of VA X-ray 
studies.  Two views of the left hip revealed no evidence of 
fracture or significant osseous abnormality.  There was no 
appreciable osteoarthritic disease identified and joint space 
was well maintained.  The impression was a normal left hip.  

Four X-ray studies of the lumbosacral spine noted that the 
bones were significantly demineralized, and there was a 
slight scoliosis convexity to the left.  There was 
satisfactory posterior alignment of the vertebral bodies 
although there was some narrowing of L4-L5 and L5-S1.  There 
was slight anterior osteophyte formation from L2, L3, and L4, 
but no fracture, dislocation or other acute osseous 
abnormality.  

X-ray studies of the left knee revealed that the joint spaces 
were satisfactorily preserved and the articular surfaces were 
normal.  Soft tissues were unremarkable.  There was a slight 
cortical irregularity about the anterior tibial tuberosity on 
the left "regarded as normal variant."  There was no fracture 
or dislocation and the impression was that both knees were 
regarded as within normal limits.  

Outpatient treatment records reveal that the veteran was 
receiving ongoing care, treatment and evaluation for coronary 
artery disease with stable exertional anginal pectoralis, 
controlled hypertension, multiple lacunar strokes with 
residual dizzy spells, hyperlipidemia, chronic delusional 
disorder, gastroesophageal reflux disease, and degenerative 
joint disease with back and joint pains.  

In November 2003, the veteran presented for VA outpatient 
treatment with complaints of left hip pain.  When asked of 
location, he pointed to the lateral buttocks.  He reported no 
injury or falls and again reported that on occasion his left 
knee gave out.  The examiner noted that the veteran had not 
been evaluated for any back disorders and wrote that the 
veteran had come in on this day mainly because he had changed 
his veterans service organization, and that his 
representative requested that he be seen by the orthopedic 
department.  Examination of the back revealed the veteran to 
be nontender to palpation of the paraspinal region.  His 
range of motion was within normal limits and straight leg 
testing was negative.  The left hip had range of motion from 
0 degrees extension to approximately 110 degrees flexion with 
internal rotation of 45 degrees without pain.  Internal 
rotation was to approximately to 20 degrees with pain at the 
extreme, and he was nontender to palpation about the buttocks 
region.  Left knee examination was unremarkable other than 
the fact that he had residual findings of Osgood-Schlatter's 
disease.  The knee was nontender to palpation, there was no 
effusion, mild crepitus was noted, and the knee was stable to 
varus and valgus stresses.  The knee was negative for 
Lachman's testing and he was neurovascularly intact.  It was 
specifically reported that the veteran's "gait is normal with 
no antalgic gait noted."  The assessment was "non-specific 
left hip pain of unknown etiology."  The veteran reported an 
inability to take antiinflammatories due to stomach upset and 
he was not interested in receiving intraarticular steroid 
injections or other possible treatment for joint pain.  

The Board finds that a clear preponderance of the evidence on 
file is against the veteran's claims for service connection 
for disability of the low back and left hip secondary to his 
service-connected left knee disability.  The veteran has been 
in receipt of a 10 percent evaluation for a postoperative 
left knee Osgood-Schlatter's lesion effective from 
October 1994 forward.  This 10 percent evaluation essentially 
covers pain on use of a major joint, but the clinical 
evidence on file does not reveal any instability, limitation 
of motion, loss of strength or significant arthritis.  There 
is notably an absence of any objective evidence which shows 
or suggests that this knee has resulted in an antalgic gait, 
limp or other altered body mechanic which might cause or 
aggravate a low back or left hip disability.  

There is, in fact, no diagnostic finding or diagnosis of any 
particular chronic low back or left hip disability.  Although 
the low back and left hip are shown to have some minimal 
degenerative changes, no X-ray study or clinical finding has 
ever identified any clinical pathology of the low back or 
left knee suggestive of injury, fracture or dislocation.  The 
diagnostic studies on file show minimal degenerative changes 
consistent with the veteran's age, but do not provide any 
evidence consistent with the veteran's claim that his left 
knee has resulted in a cause or aggravation of low back or 
left hip disability.  It is certainly noteworthy that in 
November 2003, although the veteran complained of left hip 
pain, the only assessment from thorough examination was non-
specific left hip pain of unknown etiology.  At that time, 
the VA examiner specifically noted that the veteran had never 
been evaluated for any back disorders, and that his left knee 
examination was essentially unremarkable.  Moreover, it was 
specifically noted that the veteran's gait was normal, and 
that an antalgic gait was not demonstrated.  

Other than minimal degenerative changes of both the low back 
and left hip, no chronic disability of the low back or left 
hip has been identified at any time, nor is there any 
competent clinical evidence on file demonstrating that the 
veteran's service-connected left knee disorder results in an 
antalgic gait or other altered body mechanic sufficient to 
cause or aggravate left hip or low back problems.  Although 
the veteran is certainly competent to provide his own 
objective description of symptoms he may experience, he lacks 
the requisite medical expertise to provide any form of 
competent clinical opinion that he in fact has chronic 
disabilities of the low back or left hip, and/or that such 
disabilities were caused or are aggravated by his service-
connected left knee disorder.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

The Board considered remanding this case for the conduct of a 
VA examination consistent with VCAA at 38 U.S.C.A. 
§ 5103A(d).  However, although the veteran is shown to have 
mild degenerative changes of the low back and left hip, there 
is a complete absence of any competent clinical evidence or 
opinion file which shows that such disability or symptoms may 
be associated with the veteran's service-connected left knee 
disorder.  Moreover, the Board finds that the evidence 
presently on file does contain sufficient medical evidence 
for VA to make a decision in the claim.  


ORDER

Entitlement to service connection for chronic disability of 
the low back and left hip secondary to or aggravated by the 
veteran's service-connected left knee is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


